Citation Nr: 1420837	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  08-19 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for left ear hearing loss.

2. Entitlement to service connection for sleep apnea, to include as secondary to medications prescribed for service-connected PTSD.

3. Entitlement to service connection for hypertension.

4. Entitlement to service connection for glaucoma, to include as secondary to herbicide exposure.

5. Entitlement to service connection for a stomach disorder, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

6. Entitlement to service connection for benign prostatic hypertrophy, to include as secondary to herbicide exposure.

7. Entitlement to service connection for erectile dysfunction.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to March 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The RO in Atlanta, Georgia currently holds jurisdiction over the claims.

In January 2011, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing held at the Atlanta RO.  The hearing transcript is associated with the claims folder.

In June 2011, the Board remanded the Veteran's claim for additional development.  The directed development has been completed, and because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998).   

The Veteran's entire claims file, to include the portions contained in the electronic "Virtual VA" system and Veterans Benefits Management System (VBMS), has been reviewed.

The issues of service connection for glaucoma, a stomach disorder, benign prostatic hypertrophy, and erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran was exposed to artillery weapons fire and heavy small arms fire while in active service in Vietnam. 

2. The Veteran's left ear sensorineural hearing loss was present during his February 2008 VA audiological examination.  

3. The Veteran has not provided evidence of a current diagnosis of sleep apnea.

4. The Veteran's hypertension was not shown to have either begun during active service or have been was otherwise caused by his active service.

5. The Veteran's hypertension was not diagnosed within a year of exiting active service, or found to have been continuous since service.


CONCLUSIONS OF LAW

1. The criteria for service connection for a left ear hearing loss disability have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2013).

2. The criteria for service connection for a sleep apnea disability, to include as secondary to service-connected PTSD and medications prescribed for service-connected PTSD have not been met. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).

3. The criteria for service connection for hypertension have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Applicable law provides that service connection will be granted if it is shown that the Veteran experiences a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Thus, in the absence of proof of a present "disability" (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Service connection for certain chronic diseases, including sensorineural hearing loss and hypertension, may also be established based upon a legal presumption by showing that it manifested itself to a degree of 10 percent disabling or more within one year from separation from service.  See 38 C.F.R. § 3.307(d), 3.309(a).

If an injury or disease was alleged to have occurred or been aggravated in combat, such incurrence or aggravation may be shown by satisfactory lay evidence, consistent with the circumstances, conditions, or hardships of combat, even if there is no official record of the incident.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). However, the provisions of 38 U.S.C.A. § 1154(b) do not establish a presumption of service connection, but eases the combat veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be connected.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  That is, while the statute provides a presumption that a particular injury occurred in service, it is still necessary for the veteran to demonstrate the presence of a current disability and to establish a nexus between the in-service event and the disability.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

The Veteran is currently seeking service connection for multiple disabilities that he believes are the result of his military service.  The Veteran served courageously and honorably in the Republic of Vietnam during a time of war.  The claims file indicates that the Veteran received the Purple Heart.  Therefore, the Veteran is entitled to the combat presumption discussed above.

The Board must weigh the credibility of probative value of the competent evidence, accounting for evidence which it finds to be persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the Veteran.  Washington v. Nicholson, 19 Vet. App. 362, 366-67 (2005); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Equal weight will not be accorded to each piece of evidence contained in the record, as not every item of evidence has the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis in the decisions below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Entitlement to Service Connection for Left Ear Hearing Loss

During service, the Veteran performed duties with the 8th artillery in Vietnam, a unit 
that operated a 105 mm Howitzer.  The Veteran also fired weapons while being used as a tunnel rat.  He has reported that he was exposed to considerable noise from artillery fire and that he noticed having trouble hearing once he returned from Vietnam.   

The Veteran underwent a VA audiological examination in February 2008 regarding bilateral hearing loss.  The Veteran was granted service connection for his right ear hearing loss, but was denied service connection for left ear hearing loss because his left ear hearing loss did not meet the VA standards for hearing loss.  The examiner did report objective signs of sensorineural hearing loss in both ears.   

The February 2008 Audiological evaluation showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
30
20
20
LEFT
30
25
25
20
35

Speech recognition performed with the Maryland CNC word list was 92 percent in the right ear and of 100 percent in the left ear. 
 
For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

While the Veteran's individual audiometry results for the left ear did not meet the VA criteria for hearing loss, the examiner specifically noted that the Veteran's average hearing loss in the left ear was greater than 26 decibels and the Veteran had sensorineural hearing loss in both ears.  

In his January 2011 hearing, the Veteran stated that he noticed the same amount of hearing loss in his left ear as his right ear and that he had recently been told that he qualified for hearing aids.  

The Veteran's representative argued in their brief that the Veteran's hearing likely had declined in the six years since his February 2008 audiological exam.  

The Veteran's statement that he had been informed that he recently qualified for hearing aids in 2011 supports the representative's argument that the Veteran's hearing is worsening.  

In this regard, the Board notes that the Veteran needed only 1 decibel higher hearing loss at the 1000 or 2000 Hertz levels or 5 decibels higher hearing loss at the 4000 Hertz level to qualify for a service-connected hearing loss disability of the left ear.  Due to the Veteran's testimony that his hearing loss in the left ear at least matches his hearing loss in his service connected right ear, the indication in the file that the Veteran's hearing loss has increased since his last audiological examination, and  the fact that the Veteran was extremely close to meeting the VA hearing loss disability in the left ear six years ago, the Board finds that service connection for left ear hearing loss is warranted based upon resolving the benefit of the doubt in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  A remand of this issue is simply not warranted.    
     
Entitlement to Service Connection for Sleep Apnea

The Veteran is seeking service connection sleep apnea.  He contends that he been having difficulty sleeping since within one year of exiting service.  During his January 2011, Travel Board hearing the Veteran reported that his sleep apnea causes him to snore uncontrollably.  He also stated that he often has difficulty sleeping due to racing thoughts and violent thoughts.  

The Veteran's wife provided a written statement that that she met the Veteran eight months after he exited service in March 1971, and they married in March 1972.  She stated that since that time he has had difficulty sleeping.  She reported that during their first year together the Veteran had "frequent nightmares and flashbacks of being under attack, and he would wake up scared to death, disoriented, and soaked in sweat."  She reported that these occurrences have become less frequent in recent years.  During his hearing, the Veteran reported that his wife has repeatedly told him of his uncontrollable snoring but also stated that she has not mentioned witnessing him not breathing while asleep.  

A review of the Veteran's service treatment records did not provide evidence of difficulty breathing while sleeping, snoring, or sleep apnea at enlistment, during service, or exiting service.   

A review of the Veteran's medical records since service does not reveal a diagnosis of sleep apnea.  Further, no sleep disorder of any kind has been specifically diagnosed.  The Veteran has been prescribed a medication by his psychiatrist to help him sleep but he indicates that it has not helped to keep him from snoring.  The Veteran's medical records mention recurrent nightmares and racing thoughts as problems with sleep, but do not list any other problems sleeping.   

During his February 2008 VA examination regarding his service-connected PTSD, the Veteran reported difficulty sleeping for 34 years (or since 1972).  The examiner reported that "the problem is described as trouble falling asleep."  The examiner indicated that symptoms of "increased arousal" (anxiety or distress) cause persistent difficulty falling or staying asleep.  The Veteran was diagnosed with PTSD, but not a sleep disorder.     
 
Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  

The condition at issue is not a regulatory-established "chronic disease."  As such, it cannot be presumed to have been incurred in active service if manifest to a compensable degree within the first post-service year, and further, continuity of symptomatology, without an established nexus to service, in not enough to warrant service connection.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2013); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In this regard, Congress has specifically limited entitlement to service connection for disease or injury to cases where such have resulted in a disability.  38 U.S.C.A.  § 1110.  Thus, in the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The United States Court of Appeals for Veterans Claims (Court) has consistently held that, under the law cited above, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  This principle has been repeatedly affirmed by the United States Court of Appeals for the Federal Circuit (Federal Circuit), which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

While the Veteran has made complaints of difficulty with nightmares and snoring at no time was the Veteran diagnosed with sleep apnea by a VA or private medical provider.  The Board notes that while his wife has noted uncontrollable snoring that snoring is merely a symptom of sleep apnea and not enough to establish a lay diagnosis.  The Veteran indicated during his hearing that his wife has not mentioned witnessing him unable to breathe during the night.  Moreover, a letter received from the Veteran's wife in March 2006 discusses his difficulties sleeping at length, but does not mention snoring or difficulty breathing.         

The Board also notes that the Veteran has not provided evidence of undergoing a sleep study or otherwise being diagnosed with sleep apnea at any time.  The Veteran has not alleged symptoms of sleep apnea beyond snoring, which itself is not a VA disability.  The Veteran has not indicated that he wakes up gasping for breath, or that he is constantly fatigued after a full night of sleep.  Rather, the Veteran has reported more problems getting to sleep than with sleep apnea (which simply could be a problem with his PTSD, but this is not clear).

Quite simply, despite the Veteran's claim of sleep apnea, there is no credible evidence of record to indicate that he has a current sleep apnea disorder.  The Veteran's assertion that he has sleep apnea is outweighed by this lack of any objective evidence that he currently has such a problem.  At this time, the Board simply has no disability it may grant service connection for.       

Additionally, while service-connection for another sleep disorder is not before the Board at this time, it is important for the Veteran to understand that his symptoms of nightmares and night sweats are fully contemplated within his currently service-connected PTSD.  As difficulty sleeping is a symptom of PTSD, any symptoms of a sleep disorder related to PTSD would be rated within the currently assigned 50 percent rating for PTSD.  If the Veteran feels that these symptoms do not adequately reflect his current level of disability, he may file a claim for an increased rating for PTSD.    

Simply put, the evidence of record weighs against a finding that the Veteran currently experiences sleep apnea.  The Veteran's own statements include an admission of no knowledge of any symptoms beyond snoring, and he has not put forth any evidence showing ongoing treatment for sleep apnea.  The Veteran has been examined by VA in clinical settings, and at no time, even after reporting some symptoms of disturbed sleep was a diagnosis of sleep apnea entered.  As this most basic element of a claim for service connection has not been met, the claim must be denied.  See Brammer, at 225.  

In reaching the above determination, and with respect to the claim on appeal, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in the above-referenced claim for service connection because the preponderance of the evidence is against the Veteran's claims.  38 U.S.C.A. § 5107(b) (West 2002); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001).

Entitlement to Service Connection for Hypertension

The Veteran has also asserted that his current hypertension is a result of his service.  The medical evidence of record shows that the Veteran has a current diagnosis of hypertension.  During his January 2011 hearing, the Veteran indicated that he was diagnosed with hypertension in the early 1990s, approximately 20 years after separating from service.   

As hypertension is included in the list of chronic diseases under 38 C.F.R. § 3.309(a), the Veteran can be afforded a presumption of service connection under 38 C.F.R. § 3.303(b) if it is shown that the Veteran is able to show continuity of hypertension symptoms from the time of the Veteran's discharge to the present.  Unfortunately, there is no indication from the file that the Veteran developed hypertension within one year of exiting service or during service.   

The Veteran's service treatment records do not establish hypertension in service.   At enlistment the Veteran's blood pressure was 118 systolic and 77 diastolic and at separation the Veteran's blood pressure was 120 systolic and 80 diastolic.  The Veteran has not reported continuous symptoms of hypertension from his discharge to the present.  There is also no evidence of record showing that the Veteran's hypertension manifested to a degree of 10 percent within one year of his discharge in 1971.  As noted above, the Veteran has indicated he was first diagnosed with hypertension in the 1990's and has not contended having problems related to high blood pressure prior to this time.  The record notes that the Veteran had 3 years of Army service and no treatment for hypertension or elevated blood pressure was reported during service. 

The Board does note that the Veteran has reported difficulty with a rapid heartbeat or paroxysmal atrial tachycardia (PAT) since exiting service.  However, the Board notes that the Veteran has never indicated that these two conditions are related and neither has any reported medical professional.  

Even with consideration of the PAT cited above, as there is no evidence that the Veteran's hypertension manifested during service or within one year of his discharge and no evidence of continuous symptoms since service, the Board finds that the preponderance of the evidence is against the Veteran's service connection claim for hypertension on both a direct and a presumptive basis.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claim for service connection.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Compliance with the first Quartuccio element requires notice of the five service connection elements: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date.   See 38 U.S.C.A. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  The RO provided the Veteran with VCAA notice in a January 2006 letter, issued before the July 2006 rating decision that the Veteran appealed. 

It is pertinent to note that the Veteran is represented by the American Legion, and that organization is presumed to have knowledge of what is necessary to substantiate a claim for service connection.  Neither the Veteran nor his representative has pled prejudicial error with respect to the content or timing of VCAA notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The claims file contains the Veteran's service medical records, post-service medical records, statements from the Veteran and his wife.  In January 2011, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge.  During that hearing, the Veteran's representative and the Veterans Law Judge explained the issues and asked questions to draw out the current nature of the Veteran's contentions.  The hearing focused on the elements necessary to substantiate his claim.  Neither the Veteran nor his representative has suggested any deficiency in the conduct of that hearing; and all pertinent evidence that might substantiate the claims was identified by the Veteran and has been obtained.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Board recognizes that the Veteran in question has not been afforded a VA examination with regard to his claims for sleep apnea and hypertension.  Applicable law requires a VA examination when (1) there is competent evidence that a claimant has a current disability, or persistent or recurrent symptoms of disability; (2) the evidence establishes an "in-service event, injury or disease," or a disease, manifested in accordance with presumptive service connection regulations, which would support incurrence or aggravations; (3) the evidence indicates that the current disability may be related to the in-service event; and (4) insufficient medical evidence for VA to make a decision.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2011); McClendon v. Nicholson, 20 Vet. App. 79 2006).  However, as the evidence of record does not, even potentially, indicate that the Veteran has a current sleep apnea disability or that his current hypertension is related to his active service, there is no need to obtain a VA examination in this case.  Id.

With regard to the issues that the Board is deciding at this time, the Veteran was notified and aware of the evidence needed to substantiate the claim, as well as the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran has actively participated in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to have caused injury to the Veteran's interests.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless, and does not prohibit consideration of those issues on the merits.  See Conway, 353 F.3d at 1374; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


ORDER

Service connection for a left ear hearing loss disability is granted. 

Service connection for sleep apnea, to include as secondary to service-connected PTSD and secondary to medications for PTSD, is denied.

Service connection for hypertension is denied. 


REMAND

The Board finds that the evidence of record is not sufficient to adjudicate the entitlement to service connection for the following issues: glaucoma, to include as secondary to herbicide exposure, a stomach disorder, to include as secondary to service-connected PTSD, benign prostatic hypertrophy, to include as secondary to herbicide exposure, and erectile dysfunction.

The Veteran contends that he was diagnosed with pigmentation glaucoma in the 1980's and that it is related to his military service.  During his hearing, the Veteran indicated that during his duties as a tunnel rat in Vietnam his eyes were in contact with dirt, gases, fumes, and possibly Agent Orange, which he believes caused the development of his pigmentation glaucoma.  The Veteran's medical records indicated that the Veteran has been diagnosed with glaucoma and that he also required cataract surgery in August 2009.  While glaucoma and cataracts are not presumptive diseases due to exposure to herbicides, a Veteran is not precluded from establishing service connection for disability due to exposure to herbicides with proof of direct causation.  As no medical opinion on this issue has been provided, the Board finds that Veteran should be afforded a VA examination to determine if the Veteran's glaucoma or any current disability of the eyes is related to his military service, to include as due to herbicide exposure.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran also contends that his prostatic hypertrophy is related to his military service, including due to herbicide exposure.  The Board notes that the Veteran does have a current benign prostatic hypertrophy disability and should be afforded a VA examination to determine if the Veteran's benign prostatic hypertrophy is related to his military service, to include as due to herbicide exposure.

Additionally, the Veteran contends that his erectile dysfunction is due to his prostatic hypertrophy.  As the Veteran is claiming that his erectile dysfunction is secondary to the prostatic hypertrophy this issue is inextricably intertwined with the Veteran's service connection claim for prostatic hypertrophy and must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  While the Board notes that the Veteran does not have a current diagnosis of erectile dysfunction, the Board concedes that the Veteran and his wife's statements regarding this issue are competent to warrant an examination regarding its existence and possible etiology. 

Finally, the Veteran contends that he suffers from a stomach disorder, which he indicates is secondary to his service-connected PTSD.  The Veteran has a current diagnosis of diverticulitis.  During his hearing, he stated that shortly after exiting service in 1971 his anxiety caused him to develop a stomach disorder and that he has been treating for stomach disorder on and off since that time.  The file contains a letter from the Veteran's doctor indicating that he treated the Veteran for anxiety during the 1970's but is silent as if the Veteran had any stomach problems at that time or if his current diverticulitis is related either to his PTSD.  Therefore, the Board finds that the Veteran does have a current stomach disability and should be afforded a VA examination to determine the etiology of that condition.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination for the purposes of determining the existence and etiology of the following conditions:

a. Any condition of the Veteran's eyes, to include glaucoma.  The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any eye condition found is related to the Veteran's service in any way, to include as due to exposure to herbicides, gases, and dirt that would exist in underground holes described by the Veteran.  

b. Benign prostatic hypertrophy.  The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's prostate condition found is related to the Veteran's service in any way, to include as due to exposure to herbicides. 

c. Erectile Dysfunction.  The examiner must provide an opinion as to whether or not the Veteran currently has erectile dysfunction, and if so, if it is at least as likely as not (50 percent or greater probability) that any erectile dysfunction found is related to the Veteran's service in any way, to include as due to exposure to herbicides or secondary to his benign prostatic hypertrophy.

d. A stomach disorder, to include diverticulitis.  The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current stomach disorder is related to the Veteran's service in any way, to include as secondary to his service-connected PTSD.

Based upon review of the service and post-service medical records, if any disorder found is attributable to factors unrelated to the Veteran's service the examiner should specifically so state.  A complete rationale for any opinions must be provided.
      
2. After undertaking any other development deemed appropriate, re-adjudicate the issues on appeal.  If the benefits sought are not granted, furnish the appellant and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


